

Exhibit 10.18


ENGLE PROGENY
LITIGATION SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (this “Agreement”), is made and voluntarily entered
into as of October 22, 2013, by, between and among: (a) Liggett Group LLC
(“Liggett”) and Vector Group Ltd. (“Vector”), which are defendants in certain
Engle Progeny Actions (as defined in Section I), on the one hand, and (b)
Plaintiffs’ Coordinating Counsel (as defined in Section I), Participating
Plaintiffs’ Counsel (as defined in Section I), and their respective clients who
are plaintiffs in certain Engle Progeny Actions (collectively, the
“Participating Plaintiffs” as defined in Section I) on the other hand.
WHEREAS, Liggett and Vector (individually, a “Settling Defendant” and jointly,
the “Settling Defendants”), the Participating Plaintiffs, Participating
Plaintiffs’ Counsel and Plaintiffs’ Coordinating Counsel (each referred to
herein as a “Party” or collectively as the “Parties”) desire to enter into this
Agreement to fully, finally and forever resolve all claims and disputes between,
and only between, them concerning, relating to, or arising from the Engle
Progeny Actions in accordance with the terms and conditions of this Agreement;
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
I.
DEFINITIONS (not otherwise set forth in the body of the Agreement)

A.
“CPI%” means the actual total percent change in the Consumer Price Index – All
Urban Consumers, as published by the Bureau of Labor Statistics of the U.S.
Department of Labor (“DOL”), during the calendar year immediately preceding the
year in which the Annual Payment (described in Section IV(B)(2)(b)(iii)) is due.
For example, if the Consumer Price Index for December 2023 (as released by DOL)
is 2% higher than the Consumer Price Index for December 2022 (as released by
DOL), then the CPI% for the Annual Payment due in 2024 would be 2%.

B.
“Effective Date” of this Agreement shall be October 22, 2013.

C.
“Engle Progeny Action” shall mean any litigation that has been, or could be,
brought in federal and/or state courts pursuant to the Florida Supreme Court’s
decision in Engle v. Liggett Group, Inc., et al., 945 So. 2d 1246 (Fla. 2006).

D.
“Non-Settling Defendant” shall mean a defendant in any of the Engle Progeny
Actions that is not a Party to this Agreement.

E.
“Non-Settling Plaintiff” has the meaning set forth in Section II(C).

F.
“Other Engle Plaintiff” has the meaning set forth in Section II(D).





--------------------------------------------------------------------------------



G.
“Participating Plaintiff” shall mean a plaintiff in any Engle Progeny Action
that is identified on Exhibits B or C hereto.

H.
“Participating Plaintiffs’ Counsel” shall mean those counsel, attorneys and law
firms who represent one or more of the Participating Plaintiffs and/or Other
Engle Plaintiffs, and are identified on Exhibit A to this Agreement.

I.
“Person” or “persons” identified herein (including, without limitation, the
Releasors, or any Participating Plaintiff, Non-Settling Plaintiff, Other Engle
Plaintiff, counsel, attorney, agent or representative) shall mean individuals
and entities, whether public, private or governmental, including, but not
limited to, any natural person, corporation, limited liability company,
partnership, proprietorship, firm, association, company, and joint venture, and
their respective members, shareholders, directors, officers, successors, heirs,
estates, survivors, minor children, agents, representatives, personal
representatives, affiliates, entities, administrators, executors, trusts,
attorneys, designated payees and assigns.

J.
“Plaintiffs’ Coordinating Counsel” shall mean Grossman Roth, P.A., Suite 1150,
2525 Ponce de Leon Blvd., Coral Gables, FL 33134.

K.
“Released Claims” shall mean any and all actions, causes of action, suits,
damages, sums of money, accounts, injuries, claims, benefits and demands of any
type whatsoever, including, without limitation, those for damages, costs, losses
(whether compensatory, exemplary and/or punitive damages), expenses or any other
liabilities, whether based in tort, contract, breach of warranty, breach of
duty, negligence, strict liability, failure to warn, fraud, deceit, concealment,
conspiracy, statute, equity, or any other theory of recovery, that arise,
concern or relate to the Releasors’ Engle Progeny Action, or arise, concern or
relate to any use of, exposure to, and/or manufacturing, sale and/or marketing
of, cigarettes, cigarette smoking or tobacco, that Releasors had in the past,
now have, may have or which may hereafter accrue, be claimed, or otherwise be
acquired in the future against any and all of the Released Parties, whether
known or unknown, matured, latent or unmatured, filed or unfiled and whether
accrued or not, along with any derivative or related claim(s) belonging to
spouses, estates or survivors, such as wrongful death, loss of maintenance,
support, companionship and/or services, loss of net accumulations, and/or loss
of consortium, as those terms are used in the Releases attached as Exhibits G1
and G2.

L.
“Released Parties” shall mean Liggett Group LLC and Vector Group Ltd., and each
of their respective parents, subsidiaries, predecessors, successors, assigns,
administrators, affiliates, stockholders, directors, members, officers,
attorneys, insurers, representatives and agents, but shall not include the
Non-Settling Defendants, as those terms are used in the Releases attached as
Exhibits G1 and G2.

M.
“Releasor” or “Releasors” shall mean the Participating Plaintiff or Other Engle
Plaintiff, and their respective successors, heirs, estates, survivors, minor
children, agents, representatives, personal representatives, affiliates,
entities, administrators, executors, trusts, attorneys, designated payees and
assigns, or in the capacity as a





--------------------------------------------------------------------------------



personal representative, administrator, executor, trustee, agent or
representative of an estate, a survivor, or any other person or entity, as those
terms are used in the Releases referenced in Section III and attached as
Exhibits G1 and G2.
N.
“Settlement Fund Matrix” and “Special Appeal Fund” have been agreed to by
Participating Plaintiffs’ Counsel and Plaintiffs’ Coordinating Counsel, and
together establish how the Settlement Proceeds (as defined in Section IV(B)) are
to be allocated and distributed to and among the Participating Plaintiffs and
the Other Engle Plaintiffs subject to the terms and conditions herein.

O.
“The Wilner Firm” shall mean Norwood S. Wilner, Esq. and/or The Wilner Firm,
P.A., 444 E. Duval Street, Jacksonville, FL 32202, along with any co-counsel
engaged by The Wilner Firm.

P.
“Tier Zero Plaintiff” shall mean a Participating Plaintiff that asserts that the
smoker at issue in the respective Engle Progeny Action did not use Liggett Brand
cigarettes or used only a de minimis quantity of Liggett brand cigarettes and
therefore qualifies as a Tier Zero Plaintiff pursuant to the Settlement Fund
Matrix (i.e., that group of Participating Plaintiffs that are entitled to no
more than $1,000.00 as their respective, individual share of the Settlement
Proceeds as defined in Section IV(B)).

II.
THE PARTICIPATING PLAINTIFFS

A.
The undersigned Participating Plaintiffs’ Counsel represent, warrant and
severally agree that their respective clients, who are plaintiffs in Engle
Progeny Actions, or have or may have claims relating to any Engle Progeny
Action, and who are participating in this settlement and agree to be bound by
the terms and conditions of this Agreement, are correctly identified on the two
lists of Participating Plaintiffs (the “Participating Plaintiff Lists” attached
as Exhibits B and C hereto) including, as to each Participating Plaintiff: (i)
the correct full name for the Participating Plaintiff; (ii) the case name(s),
number(s) and venue(s) sufficient to identify any and all Engle Progeny Actions
brought by, or on behalf of, the Participating Plaintiff; (iii) the identity of
the Participating Plaintiffs’ Counsel who is representing the Participating
Plaintiff in any and all Engle Progeny Actions; and (iv) whether the
Participating Plaintiff is a Tier Zero Plaintiff. Participating Plaintiffs’
Counsel will obtain and provide to Plaintiffs’ Coordinating Counsel, or its
designee, the Social Security Number, Health Insurance Claim Number (“HICN”) or
any other information reasonably requested for each of the Participating
Plaintiffs on Exhibits B and C for purposes of satisfying Medical Expense Liens
and/or allocating Settlement Proceeds (as set forth in Sections IV, VI and VII
hereto), or resolving any other issue reasonably necessary to effectuate the
terms and conditions of this Agreement.

B.
The undersigned Participating Plaintiffs’ Counsel represent, warrant and
severally agree that Exhibit B identifies the Participating Plaintiffs who are
their clients and who have agreed to accept their respective share of the
Settlement Proceeds over a fifteen (15) year payout schedule (the “Payout
Plaintiffs”), and Exhibit C identifies





--------------------------------------------------------------------------------



the Participating Plaintiffs who are their clients and who have agreed to accept
their respective share of the Settlement Proceeds in a lump sum, one-time
payment (the “Lump Sum Plaintiffs”). A Payout Plaintiff may designate a
contingent payee to receive remaining Settlement Proceeds on his or her behalf
in the event that the Payout Plaintiff predeceases the completion of the Annual
Payments. If no payee is designated for a Participating Plaintiff, then any
further payment as to that Participating Plaintiff pursuant to this Agreement
will be payable to his or her estate.
C.
Non-Settling Plaintiffs. The following persons are “Non-Settling Plaintiffs” and
are not Participating Plaintiffs subject to this Agreement:

1.
Any person who was or is a party to an Engle Progeny Action that resulted in a
judgment against a Settling Defendant, whether or not such judgment was final,
prior to the Effective Date of this Agreement;

2.
Any person who was or is a party to an Engle Progeny Action that, prior to the
Effective Date of this Agreement, dropped and/or dismissed the Settling
Defendants from their respective Engle Progeny Action with prejudice and/or
executed a written settlement agreement with Settling Defendants, with the
exception of those certain persons (identified by asterisk on Exhibits B or C
hereto), who agreed to be Participating Plaintiffs in connection with a written
settlement agreement with a Settling Defendant or Settling Defendants prior to
the Effective Date of this Agreement;

3.
Any person who was dropped and/or dismissed with prejudice as a party or
plaintiff to an Engle Progeny Action, or was a party to an Engle Progeny Action
that was dismissed with prejudice, prior to the Effective Date of this
Agreement;

4.
Persons represented in an Engle Progeny Action by The Wilner Firm, who are
identified by full name, case name and venue, and case number, on Exhibit D
hereto (the “Wilner Plaintiffs”), and are subject to a separate settlement
agreement as described in Section XI(I); and

5.
Persons who are plaintiffs to an Engle Progeny Action and, after sufficient
notice of the terms and conditions hereto, have affirmatively opted-out of
joining this Agreement, and who are identified with specificity on Exhibit E
hereto (the “Opt-Out Plaintiffs”). The undersigned Participating Plaintiffs’
Counsel represent, warrant and severally agree that Exhibit E is a full and
complete list of any and all Opt-Out Plaintiffs they represent, including their
respective: (i) correct full name for the Opt-Out Plaintiff; (ii) the case
name(s), number(s) and venue(s) of any and all Engle Progeny Actions brought by,
or on behalf of, the Opt-Out Plaintiff; (iii) the identity of counsel who is
representing the Opt-Out Plaintiff in any and all Engle Progeny Actions; and
(iv) the tier for which such Opt-Out Plaintiff would qualify under the
Settlement Fund Matrix.





--------------------------------------------------------------------------------



D.
Other Engle Plaintiffs. The “Other Engle Plaintiffs” are persons who are
plaintiffs in an Engle Progeny Action who, on or before the Effective Date, were
not identified on Exhibits B or C hereto and not included or identified as a
Non-Settling Plaintiff and: (1) could not be located or contacted by
Participating Plaintiffs’ Counsel to confirm whether they wish to participate,
join, or opt-out of joining in this Agreement; or (2) are not otherwise
participating in this Agreement. The undersigned Participating Plaintiffs’
Counsel represent, warrant and severally agree that, as to their respective
clients, Exhibit F hereto is a full and complete list of any and all Other Engle
Plaintiffs, including their respective: (i) correct full name for the Other
Engle Plaintiff; (ii) the case name(s), number(s) and venue(s) sufficient to
identify any and all Engle Progeny Actions brought by, or on behalf of, the
Other Engle Plaintiff; and (iii) the identity of the counsel representing the
Other Engle Plaintiff in any and all Engle Progeny Actions. Exhibit F shall also
identify by asterisk those Other Engle Plaintiffs who could not be located or
contacted pursuant to Section (II)(D)(1). On or before sixty (60) days after the
Effective Date, Other Engle Plaintiffs may join this Agreement subject to all of
the terms and conditions hereto, including, without limitation, the requirement
of providing a Release and the Dropping or Dismissal Notice with prejudice, as
set forth in Section III, and shall thereafter be deemed a Participating
Plaintiff. The addition, joinder or non-joinder of any Other Engle Plaintiff to
this Agreement shall not increase or decrease the amount of the Settlement
Proceeds.

E.
Participating Plaintiffs’ Counsel and Plaintiffs’ Coordinating Counsel do hereby
represent, warrant and agree that:

1.
Each of the Participating Plaintiffs’ Counsel are authorized by each and every
one of their respective Participating Plaintiffs to: (i) accept the terms of
this Agreement on their behalf; (ii) drop the Settling Defendants (and only
Settling Defendants) from each and every one of the Participating Plaintiffs’
respective Engle Progeny Actions with prejudice; and (iii) settle, resolve,
acquit, remise, discharge and forever release the Released Parties, but not the
Non-Settling Defendants, from any and all of the Participating Plaintiffs’ Engle
Progeny Actions and the Released Claims;

2.
Each of the Participating Plaintiffs’ Counsel will use best efforts to contact
and provide notice of the material terms and conditions of this proposed
settlement and this Agreement to all persons and entities that are believed by
them in good faith to be, or represent the interest of, their respective clients
who are plaintiffs in the Engle Progeny Actions and that they are not aware of
any of their respective clients that is a plaintiff, or an agent or
representative to a plaintiff, to an Engle Progeny Action that is not a
Participating Plaintiff set forth on Exhibits B and C hereto, other than those
persons or entities described and identified in Section II(C), subparagraphs (1)
through (5), and the Other Engle Plaintiffs on Exhibit F hereto. Each of the
Participating Plaintiffs’ Counsel further represent, warrant and severally agree
that they will use best efforts to contact and secure a response as to their
desire to





--------------------------------------------------------------------------------



participate in this Agreement from each and every one of their respective
clients who are identified as Other Engle Plaintiffs on Exhibit F hereto; and
3.
Notwithstanding that there may be other or additional counsel representing some
or all of the Participating Plaintiffs or the Other Engle Plaintiffs in any of
the Engle Progeny Actions or for any other matters, the Participating
Plaintiffs’ Counsel represent that no other counsel, attorney, or law firm needs
to be consulted by them, or any of the Participating Plaintiffs or Other Engle
Plaintiffs they represent, in order to enter into this Agreement on behalf of
their respective Participating Plaintiffs and/or Other Engle Plaintiffs.

III.
RELEASE, DISMISSAL OF
CLAIMS AND COVENANT NOT TO SUE

A.
In consideration of the terms and conditions herein, each and every
Participating Plaintiff shall execute a Release and Covenant Not to Sue using
the appropriate form attached hereto as Exhibit G1 or G2 (the “Release”), and
their respective counsel of record shall execute a Notice of Dropping the
Settling Defendants With Prejudice, from each of the Participating Plaintiffs’
respective Engle Progeny Actions, in the form attached hereto at Exhibit H (the
“Dropping Notice”), or, in circumstances where Liggett and/or Vector are the
sole defendants in the Engle Progeny Action at issue, by a Notice of Voluntary
Dismissal With Prejudice of the Engle Progeny Action, in the form attached
hereto at Exhibit I (the “Dismissal Notice”). Participating Plaintiffs’ Counsel
shall secure fully executed Releases and shall prepare, execute and deliver
Dropping or Dismissal Notices from and on behalf of each of their Participating
Plaintiffs, along with all further documentation required by a court to
effectuate the release and dismissal of the Released Claims.

1.
With respect to the Payout Plaintiffs (other than those Tier Zero Plaintiffs who
are subject to Section III(A)(3)), Participating Plaintiffs’ Counsel shall
deliver the fully executed Releases and Dropping or Dismissal Notices for each
of the Participating Plaintiffs identified on Exhibit B to Plaintiffs’
Coordinating Counsel no later than fourteen (14) days after the Effective Date
of this Agreement. No later than twenty-one (21) days after the Effective Date,
Plaintiffs’ Coordinating Counsel shall notify the law firm of Kasowitz Benson,
Torres & Friedman LLP (“KBTF”), counsel for the Settling Defendants, of receipt
of the Releases and Dropping or Dismissal Notices as to each such person and
case, and shall hold them in escrow until such time as that portion of the
Settlement Proceeds set forth in Section IV(B)(2)(b)(i) is paid by Liggett to
the Settlement Fund, after which Plaintiffs’ Coordinating Counsel shall deliver
the Dropping or Dismissal Notices to KBTF to be filed with the appropriate
courts. Plaintiffs’ Coordinating Counsel shall hold the Releases (for those
Participating Plaintiffs on Exhibit B) in escrow until such time as the Annual
Payments are completed (whether by payout over fifteen (15) years or by
acceleration) by Liggett in accordance with Section IV(B)(2)(b) hereto, and
thereafter tender the Releases to Liggett.





--------------------------------------------------------------------------------



2.
With respect to the Lump Sum Plaintiffs (other than those Tier Zero Plaintiffs
who are subject to Section III(A)(3)), Participating Plaintiffs’ Counsel shall
deliver the fully executed Releases and Dropping or Dismissal Notices for each
of the Participating Plaintiffs identified on Exhibit C to Plaintiffs’
Coordinating Counsel no later than fourteen (14) days after the Effective Date
of this Agreement. No later than twenty-one (21) days after the Effective Date,
Plaintiffs’ Coordinating Counsel shall notify KBTF of receipt of the Releases
and Dropping or Dismissal Notices as to each such person and case, and shall
hold them in escrow until such time as that portion of the Settlement Proceeds
set forth in Section IV(B)(2)(a) is paid by Liggett to the Settlement Fund,
after which Plaintiffs’ Coordinating Counsel shall deliver the Dropping or
Dismissal Notices to KBTF to be filed with the appropriate courts and tender the
Releases to Liggett.

3.
With respect to all Tier Zero Plaintiffs, Participating Plaintiffs’ Counsel
shall deliver the fully executed Dropping or Dismissal Notices for each Tier
Zero Plaintiff to Plaintiffs’ Coordinating Counsel no later than fourteen (14)
days after the Effective Date of this Agreement. No later than twenty-one (21)
days after the Effective Date, Plaintiffs’ Coordinating Counsel shall notify
KBTF of receipt of the Dropping or Dismissal Notices as to each such person and
case, and shall hold them in escrow until such time as that portion of the
Settlement Proceeds set forth in Section IV(B)(2)(a) is paid by Liggett to the
Settlement Fund, after which Plaintiffs’ Coordinating Counsel shall deliver the
Dropping or Dismissal Notices to KBTF to be filed with the appropriate courts.
The respective Releases for each Tier Zero Plaintiff shall be executed and
delivered to Plaintiffs’ Coordinating Counsel before their share of the
Settlement Proceeds pursuant to the Settlement Fund Matrix is paid to them or to
their respective Participating Plaintiffs’ Counsel. Participating Plaintiffs’
Counsel may utilize the administrator of the Settlement Fund designated by
Plaintiffs’ Coordinating Counsel to assist in the collection of the executed
Releases for Tier Zero Plaintiffs. Notwithstanding, Participating Plaintiffs’
Counsel shall be responsible for obtaining and delivering each of the executed
Releases for Tier Zero Plaintiffs to Plaintiffs’ Coordinating Counsel no later
than sixty (60) days after the Effective Date. Plaintiffs’ Coordinating Counsel
shall timely notify KBTF of the receipt of the Releases as to each Tier Zero
Plaintiff, and shall hold them in escrow until such time as that portion of the
Settlement Proceeds set forth in Section IV(B)(2)(a) is paid, after which
Plaintiffs’ Coordinating Counsel shall deliver the Releases to Liggett.

B.
With respect to those persons identified as Other Engle Plaintiffs (on Exhibit F
hereto) who elect to become Participating Plaintiffs, each shall execute a
Release and their respective Participating Plaintiffs’ Counsel shall, on their
behalf, execute a Dropping Notice or, where Liggett and/or Vector are the sole
defendants in the Engle Progeny Action, the Dismissal Notice (using the
appropriate form attached hereto at Exhibit H or I), and deliver such Dropping
or Dismissal Notices and Releases to Plaintiffs’ Coordinating Counsel no later
than sixty (60) days after the Effective Date of this





--------------------------------------------------------------------------------



Agreement. Plaintiffs’ Coordinating Counsel shall, as soon as possible
thereafter, notify KBTF of those Dropping or Dismissal Notices and Releases and
hold them in escrow until such time as that portion of the Settlement Proceeds
set forth in Section IV(B)(2)(a) is paid by Liggett to the Settlement Fund,
after which Plaintiffs’ Coordinating Counsel shall deliver those Dropping or
Dismissal Notices to KBTF to file with the appropriate courts and tender the
Releases to Liggett.
C.
With respect to those Other Engle Plaintiffs who could not be located (as
identified by asterisk on Exhibit F) (hereafter, the “Non-Responsive
Plaintiffs”), an amount of the Settlement Proceeds, to be determined exclusively
by Participating Plaintiffs’ Counsel and Plaintiffs’ Coordinating Counsel, shall
be set aside from the Settlement Fund for the benefit of the Non-Responsive
Plaintiffs. Such Settlement Proceeds shall be allocated to and among those
Non-Responsive Plaintiffs, exclusively by Participating Plaintiffs’ Counsel and
Plaintiffs’ Coordinating Counsel, as a lump sum payment to each in accordance
with the Settlement Fund Matrix subject to Sections IV, VI and VII (the
“Non-Responsive Plaintiff Settlement Payment”). The Non-Responsive Plaintiff
Settlement Payments shall be held in escrow by the administrator of the
Settlement Fund designated by Plaintiffs’ Coordinating Counsel, in trust until
such time as the Non-Responsive Plaintiff, or their legal representative, is
located or comes forward to claim their Non-Responsive Plaintiff Settlement
Payment, agrees to participate in the Agreement, and executes, authorizes and
delivers to KBTF a Release and appropriate Dropping or Dismissal Notice.

D.
As of the Effective Date, the Participating Plaintiffs’ Counsel will, for and on
behalf of their respective Participating Plaintiffs and Non-Responsive
Plaintiffs cease to prosecute, and hereby agree to a standstill, of any further
litigation activity concerning the Settling Defendants (but only with respect to
the Settling Defendants) in any Engle Progeny Action, unless and until this
Agreement is terminated by the Settling Defendants.

E.
Any document filed with a court to effectuate the dropping of the Settling
Defendants from, or dismissing the claims asserted against the Settling
Defendants in, any Engle Progeny Action pursuant to the terms and conditions of
this Agreement (whether it is by way of dropping and/or dismissing the Settling
Defendants or asserted claims) must make clear that it is as to the Settling
Defendants only, and does not dismiss the Engle Progeny Action or the pending
claims against the Non-Settling Defendants, if any.

F.
Participating Plaintiffs’ Counsel represent that each one of their respective
Participating Plaintiffs has consulted with their respective counsel regarding
the effect of the Release, and understands that each Participating Plaintiff is
releasing and covenanting not to sue the Released Parties with respect to the
Released Claims including, among other things, any past, present, future, known
or unknown, latent and/or un-matured injury relating in any way to, or arising
from, the use of, exposure to, and/or manufacturing, sale and/or marketing of,
cigarettes or tobacco products, including, without limitation, claims unrelated
in whole or in part to current actual or alleged injuries. Furthermore, as of
the Effective Date, Participating Plaintiffs’





--------------------------------------------------------------------------------



Counsel represent that each of their respective Participating Plaintiffs
acknowledges that they may not know of any or all injuries relating in any way
to the use of, exposure to, and/or manufacturing, sale and/or marketing of,
cigarettes or tobacco, and knowingly and voluntarily agree to release, and
covenant not to sue, the Released Parties, with respect to all such past,
present, future, unknown, latent and/or un-matured injuries, if any.
G.
Participating Plaintiffs’ Counsel represent that the person executing the
Exhibit G Releases are Participating Plaintiffs in the respective Engle Progeny
Action or, in the limited circumstances of Tier Zero Participating Plaintiffs,
they are either a Participating Plaintiff or a representative with authority to
execute the Release on behalf of the respective Releasors.

H.
Participating Plaintiffs’ Counsel and their respective Participating Plaintiffs
agree and consent to the execution, delivery and filing of the Dropping and
Dismissal Notices pursuant to this Section irrespective of whether the
Participating Plaintiff, whose Engle Progeny Action is the subject of such
Notice, has executed or delivered a Release.

I.
In any Engle Progeny Action (other than those brought by Tier Zero Plaintiffs)
where the alleged injured smoker at issue is deceased, the Participating
Plaintiff shall be the legally and duly appointed personal representative of the
respective decedent, decedent’s estate and survivors with authority to execute
the Release on behalf of the Releasors and authorize the filing of the Dropping
and Dismissal Notices.

IV.
SETTLEMENT PROCEEDS

A.
The payment of Settlement Proceeds (defined below) pursuant to this Agreement is
the sole responsibility of Liggett. Participating Plaintiffs, Plaintiffs’
Coordinating Counsel and Participating Plaintiffs’ Counsel shall look solely to
Liggett for any payment obligations under this Agreement, including, but not
limited to, the Settlement Proceeds, and the payment to Plaintiffs’ Coordinating
Counsel in Section V of this Agreement.

B.
In consideration and in exchange for the terms and conditions set forth herein,
Liggett agrees to pay the sums set forth in Section IV(B)(2)(a) and (b) (the
“Settlement Proceeds”), on the following terms and conditions, and as adjusted
as set forth below:

1.
Plaintiffs’ Coordinating Counsel, or a person designated in writing by it,
shall, as a precondition to payment of the Settlement Proceeds, establish a
Qualified Settlement Fund pursuant to Treasury Regulation 1.468B-1 (also see
Section XI(K)) and other applicable law (the “Settlement Fund”) to manage and
distribute the Settlement Proceeds in accordance with this Agreement.
Plaintiffs’ Coordinating Counsel, or the person designated by it, shall have
sole access to, and control of, the Settlement Fund.





--------------------------------------------------------------------------------



2.
Failure by Participating Plaintiffs’ Counsel and/or Plaintiffs’ Coordinating
Counsel to deliver or file fully executed Releases and Dropping or Dismissal
Notices as set forth in Section III shall be a material breach of this
Agreement. If Participating Plaintiffs’ Counsel do not deliver and file each and
every one of the Releases and Dropping or Dismissal Notices pursuant to Section
III, then, unless Settling Defendants waive the breach, Settling Defendants, in
their sole discretion, have the right to terminate and cancel this Agreement in
its entirety, and Settling Defendants shall have no obligation to pay any
Settlement Proceeds, to fund the Settlement Fund, to make the Section V payment,
to make any further payment or payments, or to perform any other term or
condition of this Agreement, and the Agreement shall be null and void in all
respects.

If this Agreement has not been terminated as set forth above, then Liggett shall
tender the Settlement Proceeds to the Settlement Fund as follows:
a.
Lump Sum Payment. Not more than ninety (90) days after the Effective Date,
Liggett shall make a one time, lump sum payment to the Settlement Fund of
$50,821,830.41 for the benefit of the Participating Plaintiffs set forth on
Exhibit C (the “Lump Sum Payment”); and

b.
Annual Payments. Liggett shall make fifteen (15) annual payments to the
Settlement Fund for the benefit of the Participating Plaintiffs set forth on
Exhibit B (the “Annual Payments”) on the following schedule in the amounts
prescribed below:



i.
Not more than ninety (90) days after the Effective Date, Liggett shall make the
first Annual Payment in the amount of $791,229.73

ii.
For each of the second through seventh years after the Effective Date, Liggett
shall, no later than the anniversary of the first Annual Payment, make an Annual
Payment of $791,229.73 to the Settlement Fund.

iii.
For each of the eighth through fifteenth years after the Effective Date, Liggett
shall, no later than the anniversary of the first Payment Date, make an Annual
Payment in the same amount as the Annual Payment paid in the immediately
previous year; however, the amount of the Annual Payment in each of these years
will be adjusted upwards for inflation from the prior calendar year by the
lesser of either (a) 3%, or (b) the CPI%.





--------------------------------------------------------------------------------



iv.
During the fifteen (15) year payout period of the Annual Payments, should
Liggett be involved in a business transaction where all or substantially all of
Liggett’s assets or stock are sold to a non-affiliated entity, or where there is
a merger, acquisition or other business transaction with a non-affiliate
pursuant to which Liggett is more than 50% owned by such non-affiliate, then the
remaining Annual Payments due at the time of the transaction will be accelerated
and paid by Liggett (or by a person or entity designated by Liggett), to the
Settlement Fund within ninety (90) days of the closing of such transaction, and
discounted by an interest rate equal to 3% plus the yield of a United States
Treasury security with a maturity equal to the remaining number of years for
which Annual Payments are to be made at the time of the transaction. In such
circumstances, the inflation adjustment set forth in Section IV(B)(2)(b)(iii)
shall not be applied to any remaining Annual Payments that are subject to the
acceleration.

C.
Any and all deadlines or other time periods in the Agreement may be extended by
agreement between Settling Defendants and Plaintiffs’ Coordinating Counsel.

D.
Participating Plaintiffs’ Counsel and/or Plaintiffs’ Coordinating Counsel shall
have sole responsibility for allocating the Settlement Proceeds (including the
Lump Sum Payments and the Annual Payments) in the Settlement Fund to and among
the Participating Plaintiffs in accordance with the Settlement Fund Matrix and
the Special Appeal Fund, and subject to any adjustments or reductions that may
be necessary to satisfy Medical Expense Liens or other appropriate liens, fees,
costs and expenses, including those set forth in Section VI of this Agreement.
Settling Defendants shall not be responsible for, or participate in, any
allocation of the Settlement Proceeds from the Settlement Fund.

E.
The Annual Payments, as adjusted in accordance with Section IV(B)(2)(b)(iii),
and the Lump Sum Payment constitute the total amount of the Settlement Proceeds
to be paid by the Settling Plaintiffs pursuant to this Agreement.

F.
Each Party agrees that the Settlement Proceeds are reasonable and adequate
consideration for the settlement and this Agreement. In no circumstances shall
the reasonableness or adequacy of the Settlement Proceeds be challenged by any
Party to this Agreement.

G.
Other than as set forth in Section V, each Participating Plaintiff is solely
responsible for payment of his or her respective attorneys’ fees, costs,
expenses and any applicable taxes relating in any way to the Engle Progeny
Actions or this Agreement.





--------------------------------------------------------------------------------



Participating Plaintiffs shall be solely responsible for all fees, costs and
expenses not otherwise expressly designated herein as obligations of the
Settling Defendants.
H.
If the Florida Supreme Court or United States Supreme Court should hold that the
Engle Phase I Findings established by the Florida Supreme Court in Engle v.
Liggett Group, Inc., et al., 945 So. 2d 1246 (Fla. 2006): (1) constitute a
violation of due process rights; or (2) cannot for any reason be used to
establish either a fact or element concerning one or more claims asserted in the
Engle Progeny Actions, Settling Defendants have the exclusive right to terminate
this Agreement with respect to the Payout Plaintiffs. If Settling Defendants
terminate this Agreement pursuant to this section, Settling Defendants shall not
be obligated to make any further payment of the Settlement Proceeds, or to make
further payments of any kind, pursuant to this Agreement to those Payout
Plaintiffs with whom the Settlement has been terminated (the “Terminated
Plaintiffs”); the Releases held in escrow for the Terminated Plaintiffs will be
rendered null and void and returned to their respective Participating
Plaintiffs’ Counsel; and any monies paid to a Terminated Plaintiff pursuant to
this Agreement prior to the termination of the Agreement shall be treated as a
set-off against any damages that may be ultimately awarded to that Terminated
Plaintiff against Settling Defendants in any action.

V.
PAYMENT TO PLAINTIFFS’ COORDINATING COUNSEL

A.
Provided that this Agreement has not been terminated by the Settling Defendants
pursuant to the terms and conditions herein, on or before ninety (90) days after
the Effective Date or, if extended pursuant to Section IV(C), on or before one
hundred and eighty (180) days after the Effective Date, Liggett shall pay four
million dollars ($4,000,000) to Plaintiffs’ Coordinating Counsel. The payment of
this sum is to be used by Plaintiffs’ Coordinating Counsel for, among other
things, the cost of administration of this settlement, lien resolution and other
related matters, claims administration, if required, and reimbursement of
litigation costs as defined by Plaintiffs’ Coordinating Counsel, including
common costs expended by Participating Plaintiffs’ Counsel as well as
case-specific costs as determined by Plaintiffs’ Coordinating Counsel. In
addition, Liggett agrees to pay all fees associated with the formation of the
Qualified Settlement Fund, pursuant to a written retainer agreement subject to
the approval of Liggett.

B.
Plaintiffs’ Coordinating Counsel shall receive five (5%) percent of the
Settlement Proceeds for the services rendered as Plaintiffs’ Coordinating
Counsel (the “5% Grossman Fee”). The 5% Grossman Fee shall be deducted and
withheld by Liggett from the Settlement Proceeds paid by Liggett to the
Settlement Fund. The 5% Grossman Fee shall be allocated to that portion of the
Settlement Proceeds charged by Participating Plaintiffs’ Counsel as attorneys’
fees to the Participating Plaintiffs, and is not to be deducted from, and shall
not reduce, the Participating Plaintiffs’ allocation or share of the Settlement
Proceeds. Neither of the Settling Defendants shall have any obligation to make
or guarantee the 5% Grossman Fee or any such additional or further compensation
or payments to Plaintiffs’ Coordinating Counsel or any other person.





--------------------------------------------------------------------------------



VI.
DISCHARGE OF LIENS, ASSIGNMENT
RIGHTS AND OTHER THIRD-PARTY PAYOR CLAIMS

A.
The Parties agree that any and all liens, subrogation rights and/or claims
arising from medical expenses for Participating Plaintiffs and/or Other Engle
Plaintiffs incurred as a result of the use of, exposure to, and/or
manufacturing, sale and marketing of, Settling Defendants’ cigarettes and/or
tobacco products, the claims against Settling Defendants alleged in the Engle
Progeny Actions or otherwise relating to the injuries and damages alleged
against Settling Defendants in the Engle Progeny Actions, including, but not
limited to, liens, subrogation rights or other claims by any financial
institutions, medical providers, doctors, hospitals, chiropractors, employers,
health insurers, Blue Cross-Blue Shield, HMO, Medicare (Parts A and B)
(“Medicare”), Medicaid, other insurers, or any other third parties, and/or their
agents, representatives successors, affiliates or subrogees, including, without
limitation, the United States or any agency of any state or local government
(hereafter, the “Medical Expense Liens”) will be satisfied.



B.
Plaintiffs’ Coordinating Counsel, or its designee, The Garretson Resolution
Group, Inc., and/or its successor designee as provided in writing by Plaintiffs’
Coordinating Counsel, are responsible for establishing a process by which any
and all of the Medical Expense Liens are satisfied by those persons who have
such obligations and performing the tasks and functions necessary to comply with
this Section VI of the Agreement in connection with reimbursement claims that
may be asserted by federal Medicare; Medicaid liens and certain other
governmental health care programs with statutory reimbursement or subrogation
rights, limited to TRICARE, VA, and Indian Health Services benefits (hereinafter
“Governmental Authority Third Party Payer/Providers”); and any reimbursement
interests being asserted by private insurance carriers or self-funded employer
welfare plans (hereinafter “Private Third Party Payer/Providers”). Each
Participating Plaintiff will be required to cooperate with the procedures and
protocols established by the Plaintiffs’ Coordinating Counsel or its designee
for the identification and resolution of any such liens and/or reimbursement
claims.

C.
Participating Plaintiffs’ Counsel, Plaintiffs’ Coordinating Counsel, and/or its
designee, The Garretson Resolution Group, Inc., or any designated successor
designee as provided in writing by Plaintiffs’ Coordinating Counsel, are solely
responsible for obtaining the satisfaction of any and all Medical Expense Liens.

D.
The duties of Plaintiffs’ Coordinating Counsel or its designee pursuant to this
section shall include, not only ensuring compliance with all relevant provisions
of the Medicare Secondary Payer Act (42 U.S.C. §1395y) concerning Medicare
repayment claims, but also ensuring compliance under Section 111 of the
Medicare, Medicaid and SCHIP Extension Act of 2007 (42 U.S.C. §1395y(b)(8)) (the
“MMSEA”), which poses certain reporting requirements for certain entities
involved in settling personal injury claims involving a Medicare beneficiary.





--------------------------------------------------------------------------------



E.
Plaintiffs’ Coordinating Counsel or its designee shall resolve all conditional
payment reimbursement rights that have been or may be asserted by Medicare
within the meaning of the Medicare Secondary Payer statute (42 U.S.C. §1395y)
and all payments made by state Medicaid agencies, as appropriate, and any other
federal reimbursement right that is being asserted under any of TRICARE, VA or
Indian Health Services based upon the provision of medical care or treatment
provided to a person connected or alleged to be connected with claims settled
pursuant to this Settlement Agreement; provided however, that nothing herein is
intended to create a right of reimbursement where none would otherwise exist
under applicable state or federal tort recovery statutes.

F.
Each of the Participating Plaintiffs agree and covenant to release, and to
indemnify and hold harmless the Released Parties, from and against any and all
of their respective Medical Expense Liens which may arise or have heretofore
arisen in favor of any financial institutions, medical providers, doctors,
hospitals, chiropractors, employers, health insurers, Blue Cross-Blue Shield,
HMO, Medicare, Medicaid, other insurers, or any other third parties, including
the United States or any agency of any state or local government, by operation
of law or equity. In the event that either Defendant is obligated to pay with
respect to, or in connection with, any Medical Expense Lien, Liggett may reduce
the amount of the Settlement Proceeds to offset such payment(s).

G.
Settling Defendants shall be entitled to proof of satisfaction and discharge of
any and all Medical Expense Lien or Liens in relation to any Participating
Plaintiff or Other Engle Plaintiff. On or before ninety (90) days after the
Effective Date, Plaintiffs’ Coordinating Counsel or its designee shall provide
Settling Defendants with written confirmation that is reasonably satisfactory to
the Settling Defendants (the “Lien Confirmation”) that any and all Medical
Expense Liens have been fully satisfied or that appropriate holdback amounts are
in place to satisfy any and all Medical Expense Liens. Settling Defendants shall
not be obligated to pay, tender or release any of the Settlement Proceeds, or
make any payment or payments pursuant to this Agreement, including the Lump Sum
Payment and/or the Annual Payments, until Plaintiffs’ Coordinating Counsel
provides the Lien Confirmation to Settling Defendants which is reasonably
satisfactory to the Settling Defendants in all respects.

VII.
ALLOCATION OF SETTLEMENT PROCEEDS/THIRD-PARTY CLAIMS

A.
Plaintiffs’ Coordinating Counsel and Participating Plaintiffs’ Counsel represent
that they have complied, and will comply, with any requirement (1) to disclose
to their respective Participating Plaintiffs and clients: the existence and
nature of the terms and conditions of this Agreement; the participation of each
person or entity in the Agreement; the claims asserted by the Participating
Plaintiffs; and the allocation, and basis therefore, of Settlement Proceeds,
including, without limitation, the disclosure of the allocation of the
Settlement Proceeds and the basis therefore among a Participating Plaintiffs’
Counsel’s respective Participating Plaintiffs; and (2) to obtain informed
written consent from their respective Participating Plaintiffs and clients
regarding this Agreement, in accordance with Rule 1.8 of the ABA Model





--------------------------------------------------------------------------------



Rules of Professional Conduct, Florida Rule of Professional Conduct 4-1.8, or
other applicable law or rule of professional conduct.
B.
Participating Plaintiffs, Participating Plaintiffs’ Counsel and Plaintiffs’
Coordinating Counsel covenant and agree that they will have no claim or recourse
against Settling Defendants for any disputes or claims regarding the allocation
of the Settlement Fund, the Settlement Fund Matrix and the Special Appeal Fund,
or the claims administration process in any way.

C.
The Parties covenant and agree that this Agreement and the Settlement Proceeds
herein are reasonable and constitute a good faith settlement sufficient to bar,
preclude and cut off any and all contribution or other claims, cross-claims and
third-party claims by any Non-Settling Defendant concerning the Engle Progeny
Actions.

VIII.
CONFIDENTIALITY

A.
Once executed, this Agreement and the Exhibits and attachments hereto shall not
be confidential and, subject to the terms of this section, may be disclosed
without limitation by any Party. However, the Parties agree that to the extent
any personal records or other personal information of a Participating Plaintiff,
such as medical records, Social Security numbers and/or HICNs (“Confidential
Information”) are provided to a Party pursuant to this Agreement, such
Confidential Information shall remain confidential. In addition, information
regarding the amount of any payments made to specific Participating Plaintiffs
under this Agreement (the “Award Information”) shall be kept confidential by the
Parties and shall not be disclosed except (1) to appropriate persons to the
extent necessary to process a Participating Plaintiffs’ Settlement Fund
allocation; (2) as otherwise expressly provided in this Agreement; (3) as may be
required by law or court order; or (4) as may be reasonably necessary in order
to enforce, or exercise Participating Plaintiffs’ and/or Settling Defendants’
rights under or with respect to this Agreement.

B.
Any Party that may be required to disclose Confidential Information or Award
Information pursuant to the previous paragraph shall take reasonable steps to
adequately protect the confidential nature of the Confidential Information and
Award Information, including, but not limited to, those steps required pursuant
to applicable federal, state or local law or regulation. All Participating
Plaintiffs shall be deemed to have consented to the disclosure of Confidential
Information and Award Information, as well as all other records and information,
for these purposes. Notwithstanding anything to the contrary contained herein, a
Participating Plaintiff may disclose Award Information to immediate family
members, counsel, accountants and/or financial advisors of such Participating
Plaintiff, if any (each of whom shall be instructed to maintain and honor the
confidentiality of such information).

IX.
GOVERNING LAW AND VENUE IN CASE OF DISPUTES

This Agreement and all disputes arising hereunder or related hereto shall be
governed by, construed and interpreted in accordance with the internal laws of
the State of Florida




--------------------------------------------------------------------------------



applicable to instruments made, delivered and performed entirely in such state,
without regard to that state’s conflict of law rules. The Parties further agree
that any litigation related to this Agreement must be brought in the Florida
Circuit Court for 11th Judicial District located in Miami-Dade County, Florida
(the “Court”). The Parties do not consent to any jurisdiction of the court, to
approve, supervise, amend, alter, and/or modify the terms of this Agreement.
X.
MERGER CLAUSE

This Agreement (including all Exhibits and attachments hereto, and all Releases,
Dropping or Dismissal Notices or other documents that, under the terms of this
Agreement, merge into this Agreement) embodies the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements and understandings
(whether written or oral) among the Parties with respect to such subject matter.
No representations, warranties or inducements have been made to, or relied upon
by, any Party other than the representations, warranties and covenants expressly
set forth in this Agreement.


XI.
MISCELLANEOUS PROVISIONS

A.
Remedies for Breach of the Agreement

1.
The Parties reserve all rights and remedies with respect to enforcement of the
terms and conditions of this Agreement as set forth and defined herein. Unless
this Agreement is terminated by the Settling Defendants pursuant to Section
IV(B)(2), any breach of the terms and conditions of this Agreement (including,
without limitation, any breach of a representation, warranty, release or
covenant herein) may and can result, among other things, in a claim for money
damages in favor of the non-breaching Party, and the prevailing party to such a
claim or action shall be entitled to an award of their reasonable attorneys’
fees, costs and interest.

2.
In the event that Liggett defaults in the payment of Settlement Proceeds due
under this Agreement, as their sole and exclusive remedy, the Participating
Plaintiffs shall be entitled to aggregate their claims for such payment(s) and
have a judgment entered based on the remaining unpaid Settlement Proceeds. In
such circumstances, any unpaid Settlement Proceeds: (a) shall be accelerated
without discount; (b) shall be subject to the imposition of post-judgment
interest at the default rate pursuant to Florida Statute Section 687.02 at the
time of entry of the judgment; and (c) Participating Plaintiffs enforcing such a
judgment shall be entitled to collect reasonable attorneys’ fees from Liggett
for any proceedings required to enforce the judgment.

B.
Waiver of Inconsistent Provisions of Law





--------------------------------------------------------------------------------



To the fullest extent permitted by applicable law, each Party, and each
Participating Plaintiff, waives any provision of law (including the common law),
which renders any provision of this Agreement invalid, illegal or unenforceable
in any respect.
C.
Severability

Should any provision of this Agreement be held invalid, illegal or
unenforceable, such determination shall in no way limit or affect the
enforceability and operative effect of any and all other provisions of this
Agreement; and, upon any such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible to the fullest extent permitted by applicable law.
D.
Arm’s Length Negotiation

This Agreement, and all incorporated documents, exhibits and attachments hereto,
are the product of arm’s length negotiations between and among the Parties. All
of the Parties have been represented by, and have conferred with, their
respective counsel regarding all aspects of this Agreement.
The Settling Defendants, the Participating Plaintiffs and Other Engle Plaintiffs
were each represented by counsel of their choice and this Agreement was
negotiated by such counsel. Each Party and counsel for each Party to this
Agreement has reviewed this Agreement and has participated in its drafting, and
each Party has conferred with its respective counsel regarding all aspects of
this Agreement. Accordingly, in the event of any dispute relating to the terms
of this Agreement, all parts of this Agreement shall be construed as a whole
according to its meaning and not strictly for or against any Party; and no Party
shall attempt to invoke the rule of construction to the effect that ambiguities
are to be resolved against the drafting Party in any interpretation of this
Agreement.
E.
No Assignment of Claims

Participating Plaintiffs represent and warrant that, unless otherwise disclosed
to the Settling Defendants in writing prior to the Effective Date, they have not
assigned or otherwise transferred any of the Released Claims pursuant to this
Agreement. To the extent that any Participating Plaintiff has assigned or
otherwise transferred any of the Released Claims pursuant to this Agreement, all
assignees must consent in writing to the Participating Plaintiff’s decision to
participate in this Agreement in order for the Participating Plaintiff to
participate in this Agreement.
F.
No Effect on Parties’ Rights Against Non-Parties

Except as otherwise provided in this Agreement, nothing in this Agreement shall
affect any rights or claims any Party has or may later have against a non-party
to this Agreement. The Parties acknowledge that Participating Plaintiffs and
Other




--------------------------------------------------------------------------------



Engle Plaintiffs have asserted claims in the Engle Progeny Actions against the
Non-Settling Defendants. Nothing in this Agreement is meant to affect or alter
Plaintiffs’ claims in any way with respect to the Non-Settling Defendants.
G.
No Admissions

No Party is admitting liability or conceding any position or fact, including
causation of injury or lack thereof, in this Agreement. Furthermore, no
statement, decision or determination by Participating Plaintiffs, Other Engle
Plaintiffs, Participating Plaintiffs’ Counsel, or Plaintiffs’ Coordinating
Counsel as to allocation of the Settlement Amount shall be accorded collateral
estoppel effect in any Engle Progeny Action or in any other pending or future
litigation.
H.
Admissibility of this Agreement

This Agreement shall not be admissible in any Engle Progeny Action or any other
action, court or proceeding with respect to either Settling Defendant; provided,
however, that this Agreement shall be admissible for any purpose in any action
brought by any Party to enforce this Agreement. Consistent with this
understanding, no Party or counsel to any Party to this Agreement shall seek to
introduce or offer the terms of this Agreement, any statement, transaction or
proceeding in connection with the negotiation, execution or implementation of
this Agreement, or any statements in the documents delivered in connection with
this Agreement, in any judicial proceeding, except as rendered admissible under
this section.
I.
Wilner Agreement Contingency and Tolling of the Effective Date

This Agreement, including any payments required by Settling Defendants
hereunder, is conditioned and contingent upon the execution by Settling
Defendants of a separate written agreement with The Wilner Firm and the Wilner
Plaintiffs to settle, release, and drop and dismiss with prejudice each and
every one of the claims that are, or could have been brought, by the Wilner
Plaintiffs in each and every one of their respective Engle Progeny Actions (the
“Wilner Settlement Agreement”) as against the Released Parties hereto. Settling
Defendants hereto have the sole and exclusive discretion to determine whether an
adequate Wilner Settlement Agreement has been executed pursuant to this section.
Settling Defendants shall have the exclusive right, upon written notice to
Plaintiffs’ Coordinating Counsel, to waive the contingency set forth in this
section and any of the conditions thereto. The Effective Date of this Agreement
shall be tolled until such date as the Plaintiffs’ Coordinating Counsel receive
notice that the Wilner Settlement Agreement is fully executed or that Settling
Defendants have exercised their exclusive right to waive this contingency or the
conditions of this section.
J.
Contingencies

Except for the contingency described in Section XI(I), and the terms and
conditions set forth specifically in this Agreement (including, without
limitation, (1) the




--------------------------------------------------------------------------------



conditions precedent to payment of any part of the Settlement Proceeds as set
forth in Sections III and IV of this Agreement, and (2) the conditions regarding
Liens and release of any part of the Settlement Fund as set forth in Section VI
of this Agreement), each Party represents and warrants that there are no other
pending conditions, agreements, transactions or negotiations that would render
this Agreement or any part thereof void, voidable or unenforceable.
K.
Qualified Settlement Fund

Plaintiffs’ Coordinating Counsel and the Settling Defendants agree that the
Settlement Fund will be structured and characterized for income tax purposes,
pursuant to federal, state and applicable law and regulation, as a “qualified
settlement fund” within the meaning of Treasury Regulation Section 1.468B-1, and
the Parties agree to negotiate in good faith to make any changes to this
Agreement, or provide any further documentation or information, which may be
necessary for the Settlement Fund to be treated as a qualified settlement fund
subject to Court approval. Plaintiffs’ Coordinating Counsel, or its duly
appointed designee, shall be appointed to act as the administrator of the
Settlement Fund pursuant to Section IV(B)(1) and the administrator of the
Settlement Fund shall, among other things, undertake the following actions in
accordance with Internal Revenue Code 468B and the regulations thereto: (a)
apply for the tax identification number required for the Settlement Fund; (b)
file, or cause to be filed, all tax returns that the Settlement Fund is required
to file pursuant to federal, state and applicable law and regulation; (c) pay
from the Settlement Fund all taxes that are imposed upon or payable by the
Settlement Fund pursuant to federal, state or applicable law and regulation; and
(d) file, or cause to be filed, tax elections available to the Settlement Fund.
The Settling Defendants, as transferors of the Settlement Proceeds to the
Settlement Fund, shall prepare and file the information statements concerning
the Settlement Proceeds paid to the Settlement Fund, to be provided to the
Internal Revenue Service pursuant to the regulations under Internal Revenue Code
Section 468B. The Parties shall timely provide such materials and relevant
information to the extent reasonably requested in connection with any tax filing
or the payment of any taxes or any private letter ruling regarding the tax
status of the Settlement Fund or as otherwise required to comply with tax or
legal obligations.
L.
Headings are for Convenience Only

Section and paragraph headings in this Agreement are for convenience only and
shall not affect the meaning of any aspect of this Agreement.
M.
Application of Deadlines

All deadlines and other time periods in this Agreement, including those set
forth in any of the exhibits or other attachments hereto, are measured in
calendar days; but if any deadline or the expiration of any other time period
falls on a non-business day, such deadline or other time period is extended by
virtue of this section until the next business day. For purposes of this
Agreement, business days are all days, other




--------------------------------------------------------------------------------



than Saturday, Sunday, or any day on which commercial banks in the City of
Miami, Florida are required or authorized by law to be closed.
N.
Notice

All notices required by this Agreement as between and among the Parties or any
of their respective counsel or Plaintiffs’ Coordinating Counsel shall be sent
only in the following manner:
1.
Overnight delivery; or

2.
Hand delivery.

Notice by overnight delivery will be deemed received on the first business day
after mailing or deposit with the overnight courier service; and notice by hand
delivery will be deemed received on the day it is sent.
A copy of each such notice also shall be sent to the recipient by e-mail or
facsimile. All notices required by this Agreement shall be sent to the
following:
On behalf of Settling Defendants:
Aaron H. Marks, Esq.
Kasowitz, Benson, Torres & Friedman LLP
1633 Broadway
New York, NY 10019
Direct: (212) 506-1721
Facsimile: (212) 506-1800
E-mail: amarks@kasowitz.com


On Behalf of Plaintiffs’ Coordinating Council:


Neal A. Roth, Esq.
Grossman Roth, P.A.,
Suite 1150
2525 Ponce de Leon Blvd.
Coral Gables, FL 33134
Direct: (305) 442-8666
Facsimile: (305) 285-1668
E-mail: NAR@grossmanroth.com
On Behalf of Participating Plaintiffs:


For each Participating Plaintiff, their respective Participating Plaintiffs’
Counsel at its office address as set forth on Exhibit A.




--------------------------------------------------------------------------------



O.
Manner of Execution of This Agreement

This Agreement may be executed in counterpart originals with the same force and
effect as if fully and simultaneously executed as a single document. Facsimile,
PDF or e-mailed signatures shall have the same force and effect as original
signatures.
P.
Amendments

This Agreement may not be amended or modified, except in writing signed by
Settling Defendants and Participating Plaintiffs’ Counsel.
Q.
Non-Waiver

Except where a specific period for action or inaction is provided herein, no
waiver of a right, power or privilege provided by this Agreement shall be
implied or inferred from any Party’s delay, failure to exercise, incomplete
exercise or partial waiver of such right, power or privilege.
R.
Survival

The representations, warranties and covenants set forth in this Agreement shall
survive after the Effective Date.
S.
Cooperation

Plaintiffs’ Coordinating Counsel and Participating Plaintiffs’ Counsel shall use
their continuing best efforts to effectuate all of the terms and conditions of
this Agreement, including, without limitation, the execution, delivery and
filing of all Releases and Dropping and Dismissal Notices, and the provision of
any other documentation or information reasonably requested by the Settling
Defendants to effectuate the terms of this Agreement.


THE UNDERSIGNED HAVE READ THE FOREGOING ENGLE PROGENY LITIGATION SETTLEMENT
AGREEMENT AND THE EXHIBITS THERETO AND FULLY UNDERSTAND IT.
WHEREFORE, the parties hereto set their hands and seal this 22nd day of October,
2013.




/S/ Neal A. Roth
Plaintiffs’ Coordinating Counsel
By: Neal A. Roth, Esq.
Florida Bar No. 220876
Grossman Roth, P.A.
2525 Ponce de Leon Blvd., Suite 1150
Coral Gables, Florida 33134
Telephone: 305-442-8666
Facsimile: 305-285-1668








--------------------------------------------------------------------------------





Liggett Group LLC


By: /S/_Ronald J. Bernstein_____________
Name: Ronald J. Bernstein
Title: President and Chief Executive Officer
 
 
 

Vector Group Ltd.


By:    /S/ Marc N. Bell
Name:    Marc N. Bell
Title:    Vice President and General Counsel


/S/ Hendrick Uiterwyk
Hendrik Uiterwyk, Esq.
Florida Bar No. 45570
Abrahamson & Uiterwyk
900 W. Platt Street
Tampa, FL 33606
Telephone: 813-222-0500


/S/ Alexander J. Labora
Alexander J. Labora, Esq.
Florida Bar No. 293
Alexander J. Labora Law Offices
1645 N.W. 8th Street
Miami, FL 33125
Telephone: 305-644-1422
Facsimile: 305-643-2442


/S/ James D. Clark
James D. Clark, Esq.
Florida Bar No. 191311
Alley Clark Greiwe
701 East Washington Street
Tampa, FL 33602
Telephone: 813-250-0608
Facsimile: 813-229-7982


/S/ Dawn M. Vallejos-Nichols
Dawn M. Vallejos-Nichols, Esq.
Florida Bar No. 9891
Avera & Smith, LLP
2814 S.W. 13th Street
Gainesville, FL 32608
Telephone: 352-372-9999
Facsimile: 352-375-2526


/S/ Steven C. Ruth
Steven C. Ruth, Esq.
Florida Bar No. 226531
Beltz & Ruth, P.A.
P.O. Box 16847
St. Petersburg, FL 33733
Telephone: 727-327-3222
Facsimile: 727-323-7720


/S/ John B. Patterson
John B. Patterson, Esq.
Florida Bar No. 23930
Balkan & Patterson
601 South Federal Highway, Suite 302
Boca Raton, Florida 33432
Telephone: 561-750-9191
Facsimile: 561-750-1574


/S/ Andrew B. Greenlee
Andrew B. Greenlee, Esq.




--------------------------------------------------------------------------------



Florida Bar No. 96365
Brownstone, P.A
400 N. New York Ave
Suite 215
Winter Park, FL 32789
Telephone: (855) 776-2773
Facsimile: (407) 622-1511


/S/ Bruce H. Denson
Bruce H. Denson, Esq.
Florida Bar No. 18880
Bruce H. Denson, PA
1500 Second Avenue N.
Suite 1500
St. Petersburg, FL 33701
Telephone: 727-896-7000


/S/ E. Alexander Pujol
E. Alexander Pujol, Esq.
Florida Bar No. 47619
Brush, Pujol & Coyle, P.A.
825 East Main St.
Lakeland, FL 33801
Telephone: 863-603-0563
Facsimile: 863-603-0884


/S/ Charles E. Emanuel, Jr.
Charles E. Emanuel, Jr. Esq.
Florida Bar No. 913391
The Emanuel Firm, P.A.
822 Menendez Court
Orlando, FL 32801
Telephone: 407-926-4390
Facsimile: 407-809-5706


/S/ Charles P. Erickson
Florida Bar No. 644765
Charles P. Erickson, P.A.
5147 Castello Drive
Naples, FL 34103
Telephone: 239-430-1126


/S/ Barry A. Cohen
Barry A. Cohen, Esq.
Florida Bar No. 96478
The Cohen Law Group
201 E. Kennedy Blvd.,
Suite 1000
Tampa, FL 33602
Telephone: 813-225-1655
Facsimile: 813-225-1921


/S/ Dennis A. Lopez
Dennis A. Lopez, Esq.
Florida Bar No. 321001
Dennis A. Lopez, P.A.
210 N. Pierce Street
Tampa, FL 33602
Telephone: 813-223-1977
Facsimile: 813-229-2439


/S/ Maria Tejedor
Maria Tejedor, Esq.
Florida Bar No. 95834
Diez-Arguelles Tejedor
505 N. Mills Avenue
Orlando, FL 32803
Telephone: 407-705-2880






--------------------------------------------------------------------------------



/S/ Leslie Bryan
Leslie Bryan
Florida Bar No. 95535
Doffermyre Shields Canfield Knowles & Devine, LLC
1355 Peachtree Street, Suite 1600
Atlanta, GA 30309
Telephone: 404-881-8900
Facsimile: 404-881-3007
/S/ Elihu H. Berman
Elihu H. Berman, Esq.
Florida Bar No. 187585
Elihu H. Berman, P.A.
2918 Mill Stream Court
Clearwater, FL 33761
Telephone: 727-463-6600
Facsimile: 727-465-1977


/S/ Walter Lack
Walter Lack, Esq.
California Bar No. 57550
Engstrom, Lipscomb & Lack
10100 Santa Monica Blvd.
12th Floor
Los Angeles, CA 90067-4113
Telephone: 310-552-3800
Facsimile: 310-552-9434


/S/ J. Michael Fitzgerald
J. Michael Fitzgerald, Esq.
Florida Bar No. 127103
Fitzgerald & Associates, P.A.
P.O. Box 6246
Charlottesville, VA 22906
Telephone: 434-984-4693
Facsimile: 305-735-8843


/S/ Jason L. Odom
Jason L. Odom, Esq.
Florida Bar No. 476950
Gould Cooksey Finnell, P.A.
979 Beachland Blvd.
Vero Beach, FL 32963
Telephone: 772-231-1100


/S/ Neal A. Roth
Neal A. Roth, Esq. as a Participating Plaintiffs’ Counsel
Florida Bar No. 220876
Grossman Roth, P.A.
2525 Ponce de Leon Blvd., Suite 1150
Coral Gables, Florida 33134
Telephone: 305-442-8666
Facsimile: 305-285-1668


/S/ Marvin Weinstein
Marvin Weinstein, Esq.
Florida Bar No. 85823
Grover & Weinstein, P.A.
777 Arthur Godfrey Road,
2nd Floor
Miami Beach, FL 33140
Telephone: 305-673-3000
Facsimile: 305-531-1708


/S/ L Donald Huelson
L Donald Huelson, Esq.
Florida Bar No. 63924
Huelson Law Firm, LLC
16029 S. Bradley Dr.
Olathe, KS 66062




--------------------------------------------------------------------------------



Telephone: 913-254-1400
Facsimile: 913-254-1411












/S/ Steven K. Hunter
Steven K. Hunter, Esq.
Florida Bar No. 219223
Hunter, Williams & Lynch, P.A.
The Monarch Grove Bldg.
2977 McFarlane Road
Suite 301
Miami, FL 33133
Telephone: 305-443-6200
Facsimile: 305-443-6204


/S/ J.B. Harris
J.B. Harris, Esq.
Florida Bar No. 495034
J.B. Harris, P.A.
3127 Ponce de Leon Blvd.
Coral Gables, FL 33134
Telephone: 786-303-8333


/S/ John B. Ostrow
John B. Ostrow, Esq.
Florida Bar No. 124324
John B. Ostrow, P.A.
Courthouse Tower,
Suite 1250
44 West Flagler Street
Miami, FL 33130
Telephone: 305-358-1496
Facsimile: 305-371-7999


/S/ John Phillips
John Phillips, Esq.
Florida Bar No. 348740
John F. Phillips, P.A.
1401 South Andrews Avenue
Ft. Lauderdale, FL 33316
Telephone: 954-765-1350
Facsimile: 954-765-1975


/S/Jody Rudman
Jody Rudman, Esq.
Texas Bar No.
Kendall Law Group LLP
3232 McKinney Avenue
Suite 700
Dallas, TX 75204
Telephone: 214-744-3000
Facsimile: 214-744-3015


/S/ Alcolya St. Juste
Alcolya St. Juste, Esq.
Florida Bar No. 675768
Law office of Alcolya J. L. St. Juste, P.A.
2500 Quantum Lakes Drive, Suite 203
Boynton Beach, FL 33426
Telephone: 561-737-9858
Facsimile: 561-969-9759


/S/ David Glasser
David Glasser, Esq.
Florida Bar No. 780022




--------------------------------------------------------------------------------



Law Office of David Glasser
116 Orange Avenue
Daytona Beach, Florida 32114
Telephone: 386-252-0175
Facsimile: 386-257-0246






/S/ John S. Kalil
John S. Kalil, Esq.
Florida Bar No. 243061
Law Offices of John S. Kalil, P.A.
6817 Southpoint Parkway, Suite 1402
Jacksonville, FL 32216
Telephone: 904-355-3311
Facsimile: 904-355-5411


/S/ Lionel Barnet
Lionel Barnet, Esq.
Florida Bar No. 122317
Law Office of Lionel Barnet, P.A.
5040 N.W. 7th Street PH
Miami, FL 33126
Telephone: 305-670-7887
Facsimile: 305-670-789


/S/ Maria P. Sperando
Maria P. Sperando, Esq.
Florida Bar No. 635080
Law Office of Maria P. Sperando, P.A.
27 SE Ocean Blvd.
Stuart, FL 34994
Telephone: 772-266-4631
Facsimile: 772-266-4641


/S/ Robert E. Schack
Robert E. Schack, Esq.
Florida Bar No. 202290
Law Office of Robert E. Schack, P.A.
9155 South Dadeland Blvd., Suite 1412
Miami, FL 33156
Telephone: 305-670-4141
Facsimile: 786-497-3900


/S/ Howard M. Acosta
Howard M. Acosta, Esq.
Florida Bar No. 274089
Law Offices of Howard M. Acosta
300 First Avenue North
St. Petersburg, FL 33701
Telephone: 727-894-4469
Facsimile: 727-823-7608


/S/ William J. Wichman
William J. Wichman, Esq.
Florida Bar No. 313270
Law Offices of William J. Wichman, P.A.
888 S.E. 3rd Ave., Suite 400
Ft. Lauderdale, FL 33316
Telephone: 954-522-8999
Facsimile: 954-449-6332


/S/ John K. Lawlor
John K. Lawlor, Esq.
Florida Bar No. 43753
Lawlor Winston LLP
2211 Davie Blvd.
Ft. Lauderdale, FL 33312
Telephone: 954-525-2345




--------------------------------------------------------------------------------



















/S/ David McDonald
David McDonald, Esq.
Florida Bar No. 52526
McLuskey & McDonald, P.A.
The Barrister Building
8821 S.W. 69th Court
Miami, FL 33156
Telephone: 305-662-6160
Facsimile: 305-662-6164


/S/ Gregory D. Prysock
Gregory D. Prysock, Esq.
Florida Bar No. 62420
Morgan & Morgan, P.A.
20 N. Orange Ave., Suite 1600
Orlando, FL 32802
Telephone: 407-420-1414
Facsimile: 407-422-8925


/S/ William H. Ogle
William H. Ogle, Esq.
Florida Bar No. 367400
Ogle Law LLC
444 Seabreeze Blvd.,
Suite 750
Daytona Beach, FL 32118
Telephone: 386-253-2500
Facsimile: 386-248-8578


/S/ Adam Trop
Adam Trop, Esq.
Florida Bar No. 851752
Trop & Ameen, P.A.
3860 West Commercial Blvd.
Tamarac, FL 33309
Telephone: 954-981-7150
Facsimile: 954-981-7350


/S/ Jordan L. Chaikin
Jordan L. Chaikin, Esq.
Florida Bar No. 878421
Parker Waichman LLP
3301 Bonita Beach Rd.,
Suite 101
Bonita Springs, FL 34134
Telephone: 239-310-1000
Facsimile: 239-390-0055


/S/ William M. Powell
William M. Powell, Esq.
Florida Bar No. 343994
Powell Law Offices, P.A.
3515 Del Prado Blvd.,
S Suite 101
Cape Coral, FL 33904
Telephone: 239-540-3333
Facsimile: 239-540-3334


/S/ Robert J. Hanreck
Robert J. Hanreck, Esq.
Florida Bar No. 303940




--------------------------------------------------------------------------------



Robert J. Hanreck, P.A.
40 N.W. 3rd Street, PH 4
Miami, FL 33128
Telephone: 786-539-4935
Facsimile: 786-879-8623






/S/ Robert J. Stanz
Robert J. Stanz, Esq.
Florida Bar No. 175196
Robert J. Stanz, P.A.
5121 South Lakeland Dr., Suite 4
Lakeland, FL 33813
Telephone: 863-709-0206
Facsimile: 863-709-0249


/S/ Charles Baumberger
Charles Baumberger, Esq.
Florida Bar No. 96133
Rossman, Baumberger, Reboso, Spier & Connolly, P.A.
44 West Flagler Street,
23rd Floor
Miami, FL 33130-1808
Telephone: 305-373-0708
Facsimile: 305-577-4370


/S/ Guy Rubin
Guy Rubin, Esq.
Florida Bar No. 691305
Rubin & Rubin
1649 Atlantic Blvd
Jacksonville, Florida 32207
Telephone: 772-283-2004
Facsimile: 772-283-2009


/S/ Christian D. Searcy
Christian D. Searcy
Florida Bar No. 158298
Searcy, Denney, Scarola, Barnhart & Shipley, P.A.
2139 Palm Beach Lakes Blvd.
West Palm Beach, FL 33409
Telephone: 561-224-7600
Facsimile: 561-224-7602


/S/ Andrew D. Stone
Andrew D. Stone, Esq.
Florida Bar No. 62928
Stone, Glass & Connolly, LLP
9100 S. Dadeland Blvd.,
Suite 415
Miami, FL 33156
Telephone: 305-670-5044
Facsimile: 305-670-5015


/S/ William W. Powell
William W. Powell, Esq
Florida Bar No. 343994
The Powell Law Firm
18001 Old Cutler Road,
Suite 525
Palmetto Bay, FL 33157
Telephone: 305-323-0131
Facsimile: 305-232-0191


/S/ Jeffrey H. Sloman
Jeffrey H. Sloman, Esq.
Florida Bar No. 378879
The Ferraro Law Firm




--------------------------------------------------------------------------------



4000 Ponce de Leon Blvd., Suite 700
Miami, FL 33156
Telephone: 305-375-0111
Facsimile: 305-379-6222








/S/ Donald N. Watson
Donald N. Watson, Esq.
Florida Bar No. 324442
The Law Offices of Gary, Williams, Lewis, and Watson, P.L.
221 E. Osceola Street
Stuart, FL 34994
Telephone: 772-283-8260
Facsimile: 772-219-3365


/S/ Kent G. Whittemore
Kent G. Whittemore, Esq.
Florida Bar No. 166049
The Whittemore Law Group, P.A.
100 Second Avenue South
City Center, Suite 304 S
St. Petersburg, FL 33701
Telephone: 727-821-8752
Facsimile: 727-821-8324


/S/ Dennis G. Pantazis
Dennis G. Pantazis, Esq.
Alabama Bar No. 2216-A59D
Wiggins, Childs, Quinn & Pantazis, LLC
101 N. Woodland Blvd.
Ste. 600
Deland, FL 32720
Telephone: (386) 675-6946
Facsimile: (386) 675-6947


/S/ Jeremy Wilson
Jeremy Wilson, Esq.
Florida Bar No. 0545511
Wilson, Trosclair & Lovins, PLLC
302 N. Market St.,
Suite 501
Dallas, TX 75202
Telephone: 214-484-1930
Facsimile: 214-276-1475


/S/ Edward H. Zebersky
Edward H. Zebersky, Esq.
Florida Bar No. 908370
Zebersky Payne, LLP
110 S.E. 6th St.
Suite 2150
Ft. Lauderdale, FL 33301
Telephone: 954-989-6333
Facsimile: 954-989-7781


/S/ Jason L. Harr
Jason L. Harr, Esq.
Florida Bar No. 194336
The Harr Law Group
1326 South Ridgewood Ave.
Suite 12
Daytona Beach, FL 32114
Telephone: 386-226-4866
Facsimile: 386-226-4886


/S/Michael C. McQuagge
Michael C. McQuagge, Esq.




--------------------------------------------------------------------------------



Florida Bar No. 137324
McQuagge Law
12800 University Drive #240
Fort Myers, FL 33907
Telephone: 239-334-4455
Facsimile: 239-334-4426




/S/ Kathleen Murphy
Kathleen Murphy, Esq.
Florida Bar No. 521892
Jugo Murphy
7695 S.W. 104 Street
Suite 200
Miami, FL 33156
Telephone: 305-661-9995
Facsimile: 305-661-6696


/S/ Philip M. Gerson
Philip M. Gerson, Esq.
Florida Bar No. 127290
Gerson & Schwartz, P.A.
1980 Coral Way
Miami, Florida 33145
Telephone: 305-371-6000
Facsimile: 305-371-5749


